NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NICHOLAS D. SCOYNI,                             No. 21-35011

                Plaintiff-Appellant,            D.C. No. 1:20-cv-00402-SEH

 v.
                                                MEMORANDUM*
CENTRAL VALLEY FUND L.P. II & III;
MB FINANCIAL BANK; CVF CAPITAL
PARTNERS; FIFTH THIRD BANCORP;
CENTRAL VALLEY FUND L.P.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Sam E. Haddon, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Nicholas D. Scoyni appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Axiom Foods, Inc. v. Acerchem


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Int’l, Inc., 874 F.3d 1064, 1067 (9th Cir. 2017) (dismissal under Federal Rule of

Civil Procedure 12(b)(2)); Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010)

(dismissal under Federal Rule of Civil Procedure 12(b)(6)). We affirm.

      The district court properly dismissed for lack of personal jurisdiction

Scoyni’s action against defendants CVF Capital Partners and Fifth Third Bancorp

because Scoyni failed to allege facts sufficient to establish that these defendants

had such continuous and systematic contacts with Idaho to establish general

personal jurisdiction, or sufficient claim-related contacts with Idaho to provide the

court with specific personal jurisdiction over them. See Williams v. Yamaha Motor

Co., 851 F.3d 1015, 1020-25 (9th Cir. 2017) (discussing requirements for general

and specific personal jurisdiction).

      The district court properly dismissed Scoyni’s claims against defendants

Central Valley Fund L.P. II and III because Scoyni failed to allege facts sufficient

to state a plausible claim. See Levi Strauss & Co. v. Blue Bell, Inc., 778 F.2d 1352,

1354 (9th Cir. 1985) (elements of a trademark infringement claim); Verity v. USA

Today, 436 P.3d 653, 665 (Idaho 2019) (elements of a defamation claim); Mosell

Equities, LLC v. Berryhill & Co., 297 P.3d 232, 241 (Idaho 2013) (elements of a

breach of contract claim); Galaxy Outdoor Advert. Inc. v. Idaho Transp. Dep’t, 710

P.2d 606 (Idaho 1985) (elements of a fraud claim).

      The district court did not abuse its discretion by awarding attorney’s fees



                                          2                                     21-35011
under Idaho Code § 12-120(3) because an alleged commercial relationship formed

the basis of Scoyni’s claims. See Barnard v. Theobald, 721 F.3d 1069, 1075 (9th

Cir. 2013) (standard of review); Bridge Tower Dental, P.A. v. Meridian Computer

Ctr., Inc., 272 P.3d 541, 547 (Idaho 2012) (“A commercial transaction formed the

gravamen of the lawsuit because the negligence claim arose out of the commercial

transaction . . . .”). Moreover, the district court did not err by utilizing the lodestar

method to determine whether the attorney’s fees were reasonable. See Gonzalez v.

City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013) (“[C]ourts generally apply

the lodestar method to determine what constitutes a reasonable attorney’s fee.”

(alterations and internal quotation marks omitted)).

      We reject as without merit Scoyni’s contentions that the district court erred

by requiring Scoyni’s first amended complaint to comply with the pleading

requirements of Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic

Corporation v. Twombly, 550, U.S. 544 (2007) or that the amended judgment was

deficient.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            3                                     21-35011